DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest, in complete combination with the base claim and any and all intervening claim limitations: further comprising: receiving, using a data recorder onboard the asset, data based on at least one data signal from at least one of at least one data source onboard the asset and at least one data source remote from the asset; encoding, using a data encoder of the data recorder, a predetermined amount of the data into encoded data; appending, using an onboard data manager of the data recorder, the encoded data to a data segment; storing, using the onboard data manager of the data recorder, at least one of the encoded data and the data segment at a configurable first predetermined rate in at least one of local memory component of the data recorder; sending, using the onboard data manager, at least one of the encoded data and the data segment to the remote data manager via a wireless data link at a configurable second predetermined rate; storing, using the remote data manager, at least one of the encoded data and the data segment to a remote data repository; and identifying the specified data in the remote data repository.
Claim(s) 3-4 depend from claim 2 and as such are also objected for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim appears to have a number of deficiencies: “the at least one data source” does not seem to have antecedent; similarly, “the mobile asset” does not seem to have antecedent. This makes the claim indefinite.
Claim(s) 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is claimed, in brief and saliently, a web server adapted to receive a request from a first user…, and send the email to the email address, the request comprising specified data stored in a remote data repository and an email address of a second user
Claim(s) 8-10 depend from claim 7 and as such are also rejected for at least the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent/Publication No. 20170372404 to Wilczek et al. (“Wilczek”) in view of U.S. Patent/Publication No. 20190190868 to Zhong et al. (“Zhong”)
As to claim 1, Wilczek teaches substantially the claimed invention, including: A method for processing, storing, and transmitting data from at least one asset comprising (As found in at least FIG. 9 and at least [0108], [0116], there is provided methodology for processing information by at least 904, storing by at least 906 and transmitting by at least 918, 920902): receiving, using a web server, a request from a first user, the request comprising specified data stored in a remote data repository and an email address of a second user (As found in at least claim 1: receiving from a first client using a web server, as found in at least FIG. 9, request that includes specific/particular data/information and an email address of a second client); 
Moreover, as found in at least [0022], Wilczek additionally teaches methodology that includes a client receiving an electronic notification (email) that client is automatically associated with a supplier account, and information coming from the page may be classified as coming from that account. Further and relevantly, as found in at least [0071]: if a client enters a unique URL created by the page generator, the route handler can recognize the URL request and direct the client to a data entry page generated for that client.
Thus, while the teachings of Wilczek include determination of a unique URL that grants access to particular data, such teachings may not expressly include generating an email comprising the URL; and sending the email to the email address.
However, relevantly and complementarily, Zhong teaches in at least [0018] an email client may receive an email message including a uniform resource locator (URL) linked to at least one item (e.g., content/data) stored in a data service. 
Wilczek and Zhong are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: data access by means of web services that include emails.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Wilczek as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Zhong also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of 
Therefore, it would have been obvious to combine Wilczek with Zhong to make the above modification.
As to claim 5, Wilczek as modified teaches further comprising: storing, using a web client, a record in the remote data repository, the record comprising at least one of the email, the URL, the specified data, the first user, and the second user (As found in at least FIGS. 2-3, 9 and at least [0043], storing at least the data).
Examiner’s Note: 2173.06 of the MPEP provides: “Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” Claim(s) 6-10 have been rejected under 35 USC 112 since the claim limitations 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827